DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-15 are pending.

Specification
The disclosure is objected to because of the following informalities: 
[0083]: “[D]ehumidifier 30” appears to be a typographical error for “dehumidifier 105” ([0078]).
[0099]: In line 6, “the control unit 165 an the different elements” appears to include a typographical error, i.e., “the control unit 165 and the different elements.” The last sentence appears to include a superfluous closing parenthesis.
[00105]: In lines 1-2, “air purifier 2” appears to be a typographical error for “air purifier 1.”
[00106]: “[S]hown in dashes in Fig. 12, is the control unit 165 is on the side” appears to be a misstatement of “shown in dashes in Fig. 12,
[00108]: “The control unit 165 also receives data . . . and operated the fan 30” appears to be a misstatement of “The control unit 165 also receives data . . . and operates the fan 30.” “[M]odes of operations or processed” appears to be a misstatement of “modes of operations or processes.”
Appropriate correction is required.

Claim Objections
Claims 3, 5, 7, 11, 12, 14, and 15 are objected to because of the following informalities: 
Claim 3: In line 11, “the outlet” appears to be a misstatement of “the air outlet” (claim 1, line 9). In line 13, “the first perforations” appears to be a misstatement of “the plurality of first perforations” (line 3). Lines 15-16 are objected to upon the same basis. 
Claim 5: “[T]he hot plate” appears to be a misstatement of “the warm plate” (two instances). See claim 4. In line 2, “such the air flows” appears to be a misstatement of “such that the air flows.”
Claim 7: Applicant is respectfully advised to amend “the water generated by the dehumidifier” to “the water extracted by the dehumidifier” to properly reference the antecedent phrase of “the dehumidifier being configured to extract water” (claim 1, line 12).
Claim 11: In line 14, “according to first sensor data” appears to be a misstatement of “according to the first sensor data.”
Claim 12: In line 5, “the predetermined plants” appears to be a misstatement of “the plurality of predetermined plants” (line 3).
Claim 14: In line 5, “the watering requirements” appears to be a misstatement of “the watering requirement.” See claim 12, line 6. In line 12, Applicant is respectfully advised to end the line with “and” to present the listed clauses in a grammatically appropriate construction. In line 13, “the desired level” appears to be a misstatement of “the desired water quantity.” See line 4.
Claim 15: Applicant is respectfully advised to amend “the one or more user instructions” to “the one or more instructions” to maintain consistency with the term selected in claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Line 6 recites, “the soil inside the plant pot.” There is insufficient antecedent basis for this limitation in the claim. It is noted that lines 4-5 recite, “the plant pot being configured to hold soil.” However, this phrase does not contain a positive recitation of soil as a claim element since it is only a description of a configuration. For the purposes of examination only, line 4 will be interpreted to recite, “a plant pot holding soil” or similar to provide appropriate antecedence. It is noted that dependent claims likewise require an earlier positive recitation of soil as a claim element.
Claims 2-15 are rejected because of their dependence from claim 1.
Claim 3 recites the limitation “the inlet” in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, “the inlet” will be interpreted as “the air intake” (claim 1, line 2). In line 16, the claim recites, “the plant.” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, an antecedent will be assumed to be provided in claim 1.
Claims 4-5 are rejected because of their dependence from claim 3. 
Claim 7: The claim recites, “the plant.” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, an antecedent will be assumed to be provided in claim 1.
Claim 10: The claim recites the limitation “the inlet” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, “the inlet” will be interpreted as “the air intake” (claim 1, line 2). In line 1, the claim recites, “the plant.” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, an antecedent will be assumed to be provided in claim 1.
Claim 12: The claim recites, “the selected plant.” There is insufficient antecedent basis for this limitation in the claim. Line 2 recites, “a selection of a type of plant.” It is noted that “a type of plant” is not synonymous with “a selected plant.” In addition, the claim recites, “a selection of a type of plant contained in the plant pot from a plurality of predetermined plants.” These limitations are indefinite because the selected “type of plant” is not a member of the group of “predetermined plants.” For the purposes of examination only, line 2 will be interpreted as reciting “a selection of a 
Claims 13-14 are rejected because of their dependence from claim 12.
Claim 14: The claim recites, “the plant.” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, an antecedent will be assumed to be provided in claim 1. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-15. The concept of an air purifier apparatus, comprising:
a housing comprising an air intake opening to an external environment outside the housing;
a plant pot disposed downstream of the air intake, the plant pot being configured to hold soil and being perforated so as to enable contact between at least some air outside the plant pot and at least some of the soil inside the plant pot;
an air purification filter disposed downstream of the plant pot;
a fan disposed downstream of the air purification filter;
an air outlet disposed downstream of the fan and located in a first compartment of the housing;
a dehumidifier disposed in a second compartment of the housing that is separate from the first compartment, the dehumidifier being configured to extract water from air interacting with the dehumidifier, the second compartment having at least one air exchange perforation opening to the external environment outside the housing;
a watering system, configured to circulate water located inside the housing to the plant pot;
wherein the fan is arranged to generate an air pressure gradient in the housing and draw air from the external environment through the air intake and downstream through the plant pot and/or around the plant pot, through the air purification filter, and out of the housing through the air outlet (claim 1) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Son (KR20050046881A), which discloses (Fig. 4, referencing the provided Espacenet machine translation) an indoor air purification system (p. 5/8, line 4) comprising a housing 56 (p. 5/8, “And Fig. 6”), a double structure flowerpot 54 for holding “pant-soil” (p. 5/8, “And Fig. 6”) with an air intake at the dotted line of a second flowerpot 104, which lies within a first flowerpot 96 (see “intake passage 80”) (p. 5/8, “And Fig. 6”; “The double-structured”) (i.e., a housing comprising an air intake opening to an external environment outside the housing; a plant pot disposed downstream of the air intake, the plant pot being configured to hold soil), the second flower pot having a bottom surface 102 formed in a fine mesh shape (p. 5/8, “The double-structured”) (i.e., the plant pot being perforated so as to enable contact between at least some air outside the plant pot and at least some of the soil inside the plant pot), an intake fan 58 and an exhaust fan 64 in a separate compartment (i.e., a fan disposed downstream of filtration; an air outlet disposed downstream of the fan and located in a first compartment of the housing; the fan arranged to generate an air pressure gradient in the housing and draw air from the external environment through the air intake and downstream through the plant pot and/or around the plant pot, through the air purification filter, and out of the housing through the air outlet – see discussion of filter below) (p. 5/8, “And Fig. 6”), and a water supply pipe that supplies water from a water supply tank 52 (p. 5/8, “The double-structured”) (i.e., a watering system, configured to circulate water located inside the housing to the plant pot).
However, Son does not disclose an air purification filter disposed downstream of the plant pot. Son teaches a second embodiment (Fig. 1) in which a carbon filter 13 is disposed within the soil at the base of a flowerpot (p. 3/8, “The present” at end of paragraph). However, this filter is not downstream of a plant pot, and it would not have been obvious to modify the embodiment of Fig. 4 to use such a filter since the soil of the plant pot includes hybrid balls 86 for air filtration (p. 5/8, last two lines), i.e., such a modification would not have appeared necessary.
Son also does not disclose a dehumidifier configured to extract water from air interacting with the dehumidifier. Son discloses a cooling element 62 to cool or heat air and to heat the supplied water (p. 6/8, lines 1-5). However, Son does not provide any suggestion that the cooling element should be used to extract water from air, and, anticipating a possible motivation to extract water from air, the air purification system would have required redesign to use any extracted water in the water supply system. Therefore, the providing of a dehumidifier would not have been prima facie obvious. 
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772